DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 22, line 9, “a sequence” has been amended to “the sequence”.
Claim 23, lines 2-3, “a base number of” recited at lines 2-3 has been amended to “the number of nucleotides in”. 
Claim 23, line 3, “a base number of” has been amended to “the number of nucleotides in”. 
Claim 23, line 5, “the base number of” (recited two times) has been amended to “the number of nucleotides in”. 
Claim 23, line 6, “the base number of” (recited two times) has been amended to “the number of nucleotides in”.
Claim 24, lines 1-2, “the base number of” has been amended to “the number of nucleotides in”.
Claim 24, line 2, “the base number of” has been amended to “the number of nucleotides in”. 
Claim 24, line 4, “the base number of” (recited two times) has been amended to “the number of nucleotides in”. 
Claim 25, lines 1-2, “the base number of” has been amended to “the number of nucleotides in”
Claim 25, line 2, “19 - 30.” has been amended to “from 19 to 30.”
Claim 32, lines 1-2, “a total of the base number of” has been amended to “the total number of nucleotides in”
The title of the instant application has been amended by deleting “PRORENIN GENE OR”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claim amendments filed on October 12, 2021 fully address the outstanding issues under 35 U.S.C. 112(b) set forth in the Office action mailed on May 19, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 22-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635